UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-1401


MARY ANN TEASLEY,

                Plaintiff - Appellant,

          v.

PATRICK R. DONAHOE, Postmaster General United States Postal
Service (Capital Metro Area) Agency,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:11-cv-00196-AJT-JFA)


Submitted:   July 28, 2011                 Decided:   August 1, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Ann Teasley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Mary Ann Teasley appeals the district court’s order

dismissing her complaint filed pursuant to the Civil Rights Act

of 1964, as amended.        We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.          Teasley v. Donahoe, No. 1:11-cv-00196-

AJT-JFA   (E.D.   Va.    Mar.   21,   2011).   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                AFFIRMED




                                      2